DETAILED ACTION
This Office action is in response to Amendment filed on 07/25/2022.  Claims 1, 7, and 13 are amended.  Claims 1-18 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 6-7), filed on 07/25/2022, with respect to the 103 rejections of claim 1 have been fully considered but are not persuasive.  Applicant asserts that the prior art of record does not disclose or suggest “a firewall agent that performs firewall processing for each of the plurality of external network communications segments and the internal network communications segments” and “the explicit proxy is installed using a proxy auto configuration file that is associated with the firewall agent” as Applicant’s amended claim 1 recites.  However, Sankoda et al. (US 2014/0189057 A1) discloses providing firewall between WAN and each of LAN segments (Sankoda: [0035]-[0037], FIG. 3).  Without further context or details regarding the firewall agent, the claimed firewall agent simply provides firewall functionality between external and internal network communications segments under broadest reasonable interpretation, and it is disclosed with the connection device rather than the relay device.  Furthermore, Matters et al. (US 2018/0046487 A1) discloses running cloud image, i.e. installing explicit proxy, including configuration file, i.e. proxy auto configuration file, with gateway settings, DNS settings, and firewall settings using container, i.e. having proxy and firewall functionalities (Matters: [0065]).  When combined, Sankoda in view of Matters would disclose firewall proxy capable of being installed using cloud image including configuration file.
Therefore, the prior art of record teaches the amended claim limitations in combination.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Though not cited, another reference of record, Kumar et al. (US 2019/0020723 A1), discloses firewall monitoring and controlling network traffic over communication network based on security rules and user authentication (Kumar: [0014], [0072]).  Examiner suggests Applicant to consider providing further clarifications and details regarding the firewall agent, installation of the explicit proxy, and/or the proxy auto configuration file to clearly overcome the rejections.

Response to Amendment
The Amendment filed on 07/25/2022 has been entered.  Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Rejection mailed on 04/25/2022.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Copending Application No. 17/033,083 (17/033,083, hereinafter “Copending Application”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are broader in every aspect than the corresponding claims of Copending Application (17/033,083) and are therefore anticipated by claims 1-18 of Copending Application (17/033,083).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sankoda et al. (US 2014/0189057 A1, hereinafter “Sankoda”) in view of Matters et al. (US 2018/0046487 A1, hereinafter “Matters”).

Regarding claim 1 (and similarly claims 7 and 13), Sankoda discloses:
A system for processing data, comprising:
a first processor configured to operate one or more algorithms to provide an explicit proxy for each of a plurality of external network communications segments and internal network communications segments associated with a specific user (providing network proxy device for WAN and plurality of LAN segments, Sankoda: [0035]-[0038]);
the first processor configured to operate one or more algorithms to provide a firewall agent that performs firewall processing for each of the plurality of external network communications segments and the internal network communications segments (providing firewall between WAN and each of LAN segments, Sankoda: [0035]-[0038]).
Sankoda does not explicitly disclose:
wherein the explicit proxy is installed using a proxy auto configuration file that is associated with the firewall agent. 
However, in the same field of endeavor, Matters teaches:
wherein the explicit proxy is installed using a proxy auto configuration file that is associated with the firewall agent (running cloud image including configuration file with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sankoda in view of Matters in order to further modify the system for providing network proxy device and firewall between WAN and LAN segments from the teachings of Sankoda with the system for running cloud image including configuration file to implement with proxy and firewall settings from the teachings of Matters.
One of ordinary skill in the art would have been motivated because it would have eliminated the need to install and run application on user system and reduced costs (Matters: [0049]).

Regarding claim 2, Sankoda in view of Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sankoda in view of Matters further discloses:
wherein the proxy server is implemented on a cloud processing platform that instantiates the proxy server on demand (running cloud image with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).

Regarding claim 3, Sankoda in view of Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sankoda in view of Matters further discloses:
wherein the proxy server is implemented on a cloud processing platform that instantiates the proxy server and an associated DNS cache resolver on demand (running cloud image with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).

Regarding claim 4, Sankoda in view of Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sankoda in view of Matters further discloses:
wherein the proxy server is implemented on a cloud processing platform that instantiates the proxy server on demand using a container logic structure (running cloud image with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).

Regarding claim 5, Sankoda in view of Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sankoda in view of Matters further discloses:
wherein the proxy server is implemented on a cloud processing platform that instantiates the proxy server and an associated DNS cache resolver on demand using container logic structures (running cloud image with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).

Regarding claim 6, Sankoda in view of Matters teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Sankoda in view of Matters further discloses:
wherein the proxy server is implemented on a cloud processing platform that instantiates the proxy server and an associated DNS cache resolver on demand in conjunction with a firewall system operating on the cloud processing platform (running cloud image with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).

Regarding claims 8-12 and 14-18, they do not teach or further define over the limitations in claims 2-6.  Therefore, claims 8-12 and 14-18 are rejected for the same reasons as set forth in the rejections of claims 2-6 above.
















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446